DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because the lines are not clean, sufficiently dense and dark, and uniformly thick and well-defined, particularly with regard to Figures 1-2 and 7-8 and to the reference characters used throughout. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Figure 8 fails to comply with 37 CFR 1.84(m) with regard to the use of shading as the shading in the figure does not encourage understanding while reducing legibility. Figures 1-8 fail to comply with 37 CFR 1.84(p) which states a preference for numerals over letters and which prohibits characters enclosed within outlines or encircled.  Additionally, Figure 7 appears to have numbers that are not at least 1/8 inches in height as requi9red.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the phrases "head-type device" and “sanitary type” in the claim preamble renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
 	Claim 1 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the belt width" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The earlier recitation of the device “for continuous cleaning and sanitization of conveyor belts” does not precisely provide antecedent basis for the term “the belt” or “the belt width”. 
Claim 1 recites the limitation "the conveyor belt" in line 5.  The earlier recitation of conveyor belts in lines 1-2 of the claim does not provide precise antecedent basis for the term.  


 	Claim 1 recites the limitation "the removed product" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the upper part” and “the two slopes" in lines 10-11.  There is insufficient antecedent basis for either of these limitations in the claim.
Claim 1 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "the head" in line 11.  There is insufficient antecedent basis for this limitation in the claim as the earlier recitation of “A head-type device” does not provide precise antecedent basis for the term.
Claim 1 recites the limitation "the dry steam" in line 12.  The earlier recitation of dry steam connection channels does not provide antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said quantity of perforations" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said plurality of perforations”.
Claim 1 states that “said quantify of perforations are located and adapted according to the type of dirt that needs to be removed”. This limitation renders the scope of the claims impossible to ascertain because a relation relationship between a part of the conveyor apparatus of the present invention and something that is not part of the apparatus (the type of dirt) and the may not be claimed because a person operating a similar conveyor apparatus 
Claim 1 recites the limitation "the material that needs to be removed" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 states that the device “must be complemented with a piece or plate with a smooth and flat surface placed below and transversely to the movement path of the belt to encapsulate that section of belt and clean up in its path.”  It is unclear from this recitation if the plate is a part of the device, if this is a recitation of intended use, or if this is an impermissible recitation of a method step in an apparatus claim.  
Claim 4 recites the limitation "the location of 3 polymer scrapers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper part of the profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the polymer seals and/or polymer caps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 states that “the polymer seals and/or polymer caps allow to achieve a seal against the conveyor belt”.  This recitation leaves unclear what part of the device allows the seal to be achieved.
	Regarding claim 9, the phrases "window-type cavity” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  
Claim 8 states that the extruded profile performs a linear movement to immobilize the head device”.  It is unclear how movement of the profile to which forms a principle part of the head device immobilizes, or prevents movement. Of the head device.  
Claim 8 recites the limitation "the head device" in line 3.  There is insufficient antecedent basis for this limitation in the claim as the term “head-type device” does not provide proper antecedent basis for the term “the head device”.
	Regarding claim 9, the phrases "head-type device" in the claim preamble renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
 	Claim 9 recites the limitation "the contaminated belt" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 9 recites the limitation "the external layer of dirt" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
 	Claim 9 recites the limitations "the dry steam", “the steam generator”, and “the channels” in line 6.  There is insufficient antecedent basis for these limitations in the claim. 
 	Claim 9 recites the limitations "the surface" and “the belt” in line 7.  There is insufficient antecedent basis for these limitations in the claim. 
 	Claim 9 recites the limitation "the chamber" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

 	Claim 9 recites the limitation "the layer of dirt" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
 	Claim 9 recites the limitation "the first chamber" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the channel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the waste and/or steam" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the device" in line 18.  There is insufficient antecedent basis for this limitation in the claim as the term “head-type device” does not provide proper antecedent basis for the term “the device”.
 Claim 9 recites the limitation "the seal and/or cover" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the second chamber" in line 23.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the detached waste and/or steam" in line 23.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the lower part of the second chamber" in line 23.  There is insufficient antecedent basis for this limitation in the claim. 
9 recites the limitation "the residues contained in the second chamber" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651